DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 8, 15 were amended, claims 1-20 are pending. 

Priority
This is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 15/877,010, filed January 22, 2018, which is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 14/527,237, filed October 29, 2014, 
issued as U.S. Patent No. 9,898,537 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application 16/035,407
US Patent US 10795955 B2
1. A method, comprising: 
















collecting, by a data collector executing on a processor through a set of connectors, information from a plurality of disparate information systems, the set of connectors adapted for communicating with the plurality of disparate information systems; 

building, by an integration server utilizing the information from the plurality of disparate information systems, 
a unified index for data stored across the plurality of disparate information systems, the unified index including metadata of interest for each of the plurality of disparate information systems; and 


assigning, by the integration server, a predetermined visual cue to the metadata of interest for each of the plurality of disparate information systems such that the metadata of interest for the plurality of disparate information systems is displayed on a user interface according to the predetermined visual cue.
1. A system, comprising: 
a set of integration services embodied on a server machine in a computing environment, the set of integration services residing on an integration tier and having a set of connectors communicatively connected to a plurality of disparate information systems residing on a storage tier, the set of connectors configured for integrating data stored in the plurality of disparate information systems utilizing a common model employed by the set of integration services, the common model comprising a content management interoperability services (CMIS) data model, common property definitions, and a common security model comprising a set of permissions particularly defined for use by the set of integration services; 

a data collector for collecting information from the plurality of disparate information systems utilizing the set of integration services, the data collector residing on the integration tier and working in collaboration with a processor; 




a unified index residing on the integration tier and coupled to the data collector for processing the information collected by the data collector from the plurality of disparate information systems, the unified index including metadata of interest for each of the disparate information systems; and 
a visualizer residing on the integration tier and working in collaboration with a processor, the visualizer coupled to the unified index and to a user interface of an application, the application residing on an application tier and running on a user device communicatively connected to the server machine in the computing environment, the visualizer configured for assigning a predetermined visual cue to the metadata of interest for each of the disparate information systems such that the metadata of interest for the disparate information systems is displayed on the user interface according to the predetermined visual cue assigned by the visualizer, wherein, responsive to a user query to search the plurality of disparate information systems or a subset thereof, the application communicates metadata of interest contained in the user query to a search application programming interface (API) of a search system residing on the integration tier, the search system having a search engine; wherein the search engine locates, via the metadata of interest and the unified index, requested data from the plurality of disparate information systems or a subset thereof; wherein the search engine returns, via the search API, search results referencing the requested data to the application; wherein the application interprets the search results; and wherein the application displays a visualization of the search results on the client device.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10795955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with a variations. 
Similarly, Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9898537 B2. 
Allowable Subject Matter
Claims 1-20 would be allowable if applicant files Terminal Disclaimer.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached on 8.30 to 430 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498